Case 1:17-cv-02161-CBA-RML Document 277-1 Filed 09/13/19 Page 1 of 3 PageID #: 4614




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

JACOB SCHONBERG, BINYOMIN SCHONBERG, BINYOMIN HALPERN AND                           Case No: 17-CV-2161
RAPHAEL BAROUCH ELKAIM, et al,                                                     (CBA)(RML)

                             Plaintiffs,

                                       -against-

YECHEZKEL STRULOVICH a/k/a CHASKIEL STRULOVITCH, YECHIEL
OBERLANDER a/k/a MICI OBERLANDER a/k/a MIHAY OBERLANDER, et al

                             Defendants.
                                                                             ■X




                         DECLARATION OF YECHEZKEL STRULOVITCH

             Yechezkel Strulovitch declares, under the penalty of perjury pursuant to 28 U.S.C. §

      1746, the following:

             1.     I am a named Defendant in the above captioned action and 1 am a Managing

     Member of co-Defendants CSRE EEC, CS Construction Group EEC, Good Eiving Management

     EEC, 908 Bergen Street EEC, 901 Bushwick Avenue EEC, 106 Kingston EEC, 1213 Jefferson

     EEC, Gates Equity Holdings EEC, 1078 Dekalb EEC, 618 Eafayette EEC, 74 Van Buren EEC,

     762 Willoughby EEC, 454 Central Avenue EEC, 855 Dekalb Avenue EEC, 720 Livonia

     Development EEC, 853 Lexington EEC, 657-665 5th Avenue EEC, Willoughby Estates EEC, 73

     Empire Development EEC, 980 Atlantic Holdings EEC, 325 Franklin EEC, 945 Park PI EEC,

     1301 Putnam EEC, 348 St. Nicholas EEC, CSY Holdings EEC, APC Holding 1 EEC, 53

     Stanhope EEC, The Howard Day House EEC, 55 Stanhope EEC, 599-601 Willoughby EEC, 1217

     Bedford EEC, 1266 Pacific EEC, Fulton Street Holdings EEC, 167 Hart EEC, 741 Lexington

     EEC, 296 Cooper EEC, and CS YH Condos EEC (collectively, the “Defendants”!.            This
Case 1:17-cv-02161-CBA-RML Document 277-1 Filed 09/13/19 Page 2 of 3 PageID #: 4615




    declaration is based upon my personal knowledge, unless stated otherwise. I am competent to

    testify to the facts set forth herein.

             2.      I am also the manager of Defendants 92 South 4* St LLC, 834 Metropolitan

    Avenue LLC, and 1125-1133 Greene Ave LLC.

             3.      I submit this Declaration in support of Defendants’ letter motion to stay the

    entirety of this Action pursuant to Bankruptcy Code §§ 362,105.

             4.      Twelve of the Defendant entities that I identified above are currently in

    bankruptcy. Those entities are; 73 Empire Development LLC (Case No. 19-23013); (ii) 53

    Stanhope LLC (Case No. 19-23013); (iii) 55 Stanhope LLC (Case No. 19-23014); (iv) 325

    Franklin LLC (Case No. 19-23017); (v) 618 Lafayette LLC (Case No. 19-23018); (vi) 92 South

    4th St LLC (Case No. 19-23023); (vii) 834 Metropolitan Avenue LLC (Case No. 19-23024); (viii)

    1125-1133 Greene Ave LLC (Case No. 19-23025); (ix) APC Holding 1 LLC (Case No. 19-

    23026); (x) 106 Kingston LLC (Case No. 19-23029); (xi) 1213 Jefferson LLC (Case No. 19-

    23031); and (xii) 167 Hart LLC (Case No. 19-23041) (collectively, the “Debtors ”).

             5.       I am also the managing member of the following entities who have also filed

    Chapter 11 Bankruptcy Petitions: (i) 119 Rogers LLC (Case No. 19-23015); (ii) 127 Rogers LLC

    (Case No. 19-23016); (iii) C & YSW, LLC (Case No. 19-23019); (iv) D&W Real Estate Spring

    LLC (Case No. 19-23027); (v) Eighteen Homes LLC (Case No. 19-23030); (vi) Natzliach LLC

    (Case No. 19-23021); and (vii) Meserole and Lorimer LLC (Case No. 19-23028 (collectively the

    “Non-Defendant Debtors”).

             6.      According to the bankruptcy filings, the lender for the Debtors was originally

    Signature Bank, who, on May 17, 2017 (shortly after this Action was filed), assigned its loans to

    an entity known as Brookl)^ Lender LLC, an affiliate of Maverick Real Estate Partners LLC,




                                                  -2-
Case 1:17-cv-02161-CBA-RML Document 277-1 Filed 09/13/19 Page 3 of 3 PageID #: 4616




    whose business model involves predatory purchases of loans and mortgages for the purpose of

    defaulting borrowers. Thereafter, Maverick then asserted a series of non-monetary technical

    defaults reljdng exclusively on the false allegations set forth in this Action. See, e.g., In re 53

    Stanhope LLC, et d, Case No. 19-23013, Doc. 30, ^ 7-21.

            7.      Defending the above-captioned litigation on behdf of dozens of entities of which

    I am the managing member, and on behalf of myself (with respect to allegations concerning my

    role as manager of the Defendant entities), while simultaneously guiding the Debtor Defendants

    (and Non-Defendant Debtors) through bankruptcy and restructuring will be an incredible burden

    on myself and will inevitably drain resources needed to effectuate a restructuring of each of the

    Debtor Defendants and Non-Defendant Debtom.

            8.      Accordingly, I request that this Action he stayed pending the resolution of the

    bankruptcy proceedings filed by the Debtors.

            9.      Aimexed hereto as Exhibit 1 is a true and correct copy of the Second Amended

    Complaint, filed on My 14, 2017.

            10.     Annexed hereto as Exhibit 2 is a true and correct copy of the Memorandum &

    Order, filed in ihe Clerk’s Office on November 2,2017.

            11.     Annexed hereto as Exhibit 3 is a true and correct copy of Plaintiffs’ Pre-Motion

    Brief in Support of Leave to Amend, filed on February 6,2019.



     Dated: New York, New York
            September 13,2019




                                                    -3-
